 


109 HR 3161 IH: Medicare Medically Necessary Dental Care Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3161 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Ferguson (for himself, Mr. Hoyer, Mr. Andrews, Mr. Smith of New Jersey, Mr. Rangel, Mr. Cardin, Mr. McNulty, Mr. Boucher, Mrs. Miller of Michigan, and Mr. Stark) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage under part B for medically necessary dental procedures. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Medicare Medically Necessary Dental Care Act of 2005. 
(b)FindingsCongress finds the following: 
(1)Oral and general healths are inseparable, and good dental care is critical to our overall physical health and well-being. 
(2)A 1999 Institute of Medicine study found that the prevention and management of oral infection have significant health implications when such infection has the potential to increase morbidity in medicare patients who are at risk of adverse outcomes from underlying health problems. 
(3)Improved oral health care may reduce mortality and morbidity rates of medicare patients suffering from head and neck cancer, leukemia, lymphoma, organ transplantation, and heart valve disease. 
(4)The medicare program, from its inception, has excluded coverage for services in connection with the care, treatment, filling, removal, or replacement of teeth or structures directly supporting the teeth. 
(5)The Centers for Medicare & Medicaid Services has approved coverage exceptions for limited dental services and proposed additional exceptions based on the argument that oral health services would reduce the risk of infection and other complications of medical care. 
(6)The Institute of Medicine study concluded that it is reasonable for Congress to update the statutory language relating to coverage of dental services for medicare beneficiaries so that it clearly covers dental care that is effective in preventing or reducing oral and systemic complications associated with serious medical conditions and treatments. 
2.Medicare coverage of medically necessary dental procedures 
(a)In generalSection 1862 of the Social Security Act (42 U.S.C. 1395y) is amended— 
(1)in subsection (a)(12)— 
(A)by inserting (A) after except that, and 
(B)by inserting before the semicolon at the end the following: , and (B) payment may be made under part B for the provision of such dental services that are medically necessary as a direct result of, or will have a direct impact on, an underlying medical condition if the coverage of such services is medically necessary, as determined under subsection (n); and 
(2)by adding at the end the following new subsection: 
 
(n)For purposes of subsection (a)(12)(B), dental services shall be considered to be medically necessary if furnished— 
(1)in conjunction with treatment of an individual with any of the following diagnoses: prosthetic heart valve replacement, cancer of the head or neck, lymphoma, leukemia, and organ transplantation; and 
(2)not later than one year after the later of— 
(A)the date of such diagnosis; or 
(B)the date of the related surgical or medical treatment for that diagnosis.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to procedures performed on or after January 1, 2006. 
 
